Citation Nr: 1034563	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  00-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to September 
1995.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, that denied the benefits 
sought on appeal.  
	
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in 
August 2010 the Veteran's representative waived the right to have 
this evidence reviewed in the first instance by the RO.

As the Court of Appeals for Veterans Claims (Court) has been 
involved with both issues at bar, a brief outline of the 
procedural history is appropriate.  With regard to the Veteran's 
back claim, the matter was first decided by the Board in August 
2003, at which time the claim was denied.  The Veteran appealed 
the decision to the Court and in July 2004 the Board's decision 
was vacated and remanded.  In August 2005 and again in December 
2007 the Board remanded the claim for additional development.  
That development having been accomplished, the claim is now ready 
for appellate disposition.  

With regard to the Veteran's left knee claim, service connection 
was originally granted by the Board for this disability in April 
2002.  The Veteran subsequently appealed the noncompensable 
evaluation assigned, the matter was remanded by the Board in 
August 2005, and in a June 2006 rating decision the evaluation 
was increased to 10 percent from the date of the Veteran's 
original claim.  The increased rating claim again returned to the 
Board in December 2007, and the Board denied the claim.  The 
Veteran appealed this decision to the Court and in December 2009 
the Court set aside the Board's decision and remanded the matter 
for further development.  In accordance with the Court's December 
2009 decision, this issue will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO.

FINDING OF FACT

The Veteran's back disorder has been etiologically related to 
service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's back 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for the Veteran's back disorder; a decision at 
this point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability 


requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  
The Veteran meets the first requirement for service connection 
because the medical record establishes a diagnosis of 
degenerative disc disease of the lumbar spine with radiculopathy, 
documented, for example, in a July 2010 private medical report of 
Iris A. Acevedo Marty, M.D. (Dr. Acevedo).

As for the in-service incurrence of the condition, the Veteran 
has argued throughout the course of this appeal that his current 
back condition was originally incurred as a result of parachute 
jumping while on active duty.  A review of the Veteran's service 
treatment records indicate that he entered service with no back 
disorders or complaints.  In November 1989 the Veteran sought 
treatment for back pain that had been lasting for seven days.  He 
was treated with painkillers.  Additionally, in April 2006 the 
Veteran submitted a buddy statement from L.M. in which he stated 
that to the best of his personal knowledge the Veteran hurt his 
back while jumping out of a helicopter at Fort Chafee.  While 
stationed together at Fort Benning, Georgia, L.M. stated that the 
Veteran constantly complained of lower back pain, had difficulty 
sitting for long periods of time, and had difficulty performing 
sit-ups and running.  He stated that the Veteran's back injury 
was additionally exacerbated by going up and down stairs, 
carrying boxes, and performing physical training exercises.  He 
contended that the Veteran received medication at the Troop 
Medical Clinic, and also performed back exercises in an effort to 
alleviate the pain.

The Board finds this evidence supports the in-service incurrence 
of the Veteran's back disorder.  His DD 214 corroborates the lay 
evidence as it shows the Veteran earned his Parachutist Badge 
while on active duty.  The Board has thoroughly reviewed the 
record and finds no reason to doubt the competence or credibility 
of the lay evidence.  This, in combination with the Veteran's 
normal entrance examination and subsequent in-service complaints 
of back pain support the in-service incurrence of a back 
condition.

As for nexus evidence, the file contains a number of nexus 
opinions positively relating the Veteran's back condition to 
service.  In August 2010, many years after the Board's initial 
decision in 2003, and its last remand in 2007, Dr. Roberto Alers 
Fernandez submitted a letter concluding that based on examination 
of the Veteran, a review of his service treatment records, and a 
review of a September 2009 VA examination report,, the Veteran's 
current condition is "at least as likely as not related to 
service."  Dr. Fernandez's rationale for this conclusion 
included the fact that parachuting is known to produce the types 
of injuries the Veteran presently manifests, such as a herniated 
disk, protrusion, torn ligaments, nerve root compression, central 
spinal canal stenosis, and chronic back pain.  Similarly, in July 
2010 Dr. Acevedo submitted a letter in which he stated, "it is 
my opinion that his lower back and related problems are at least 
as likely as not started during his military service and related 
to his parachuting activities."  Dr. Acevedo stated that he has 
been treating the Veteran since March 2005, and that his medical 
opinion is based on that treatment, a current physical 
examination, a review of the Veteran's service treatment records, 
and a review of the September 2009 VA examination report.  In 
March 2010 Dr. Fernandez and Dr. Acevedo submitted letters 
containing the same findings and conclusions as their subsequent 
letters.  In a January 2004 chiropractic treatment record, it was 
stated, "patient has upper and lower back pain for years from 
jumping."  In a June 2002 statement from Dr. Benitez, Dr. 
Benitez found that the Veteran's back pathology is "very 
suggestive to be related to the activity and stain [sic] on the 
para-shooting activities and this is basically evident."  
In an October 2000 letter from Wildo Vargus, M.D., Dr. Vargus 
stated, "[t]aking into consideration the type of activities 
(physical training and paratrooper) he did in the army there is a 
large possibility that these medical conditions [the left knee 
and back] are directly related to activities while in active 
duty."  

Evidence to the contrary includes the September 2009 VA 
examination report, and a January 2001 VA examination report.  On 
review of these reports, however, the Board finds them less 
persuasive than the positive evidence of record.  The September 
2009 examiner provided a negative nexus opinion essentially 
because the record does not show a continuity of treatment for a 
back condition after discharge.  The Board finds this rationale 
somewhat beside the point of whether a relationship is possible 
between the Veteran's current disorder and his paratrooper 
activities as a number of intervening explanations are possible 
for a lack of 


documented treatment throughout the years since service.  Indeed, 
the Veteran has argued that he did not seek treatment in the 
early years after his discharge because he could not afford to.  
The Board finds that the VA examiner's rationale, particularly 
when compared to the medical ramifications of parachuting 
described by Dr. Fernandez in the positive evidence above, is not 
persuasive.  The January 2001 examination was conducted by the 
same examiner and the report essentially contains the same 
findings and conclusions, although less clearly stated.  As such, 
it too is not persuasive evidence.  

Based on all of this, the Board finds that service connection is 
warranted for the Veteran's back disability.  Both of the 
recently submitted private medical opinions were founded upon a 
review of the Veteran's service treatment records, and the 
opinion of Dr. Acevedo is of added benefit as he treated the 
Veteran for his back problems for a number of years and is 
familiar with his condition.  The Board further points out that a 
medical opinion formed on the basis of the Veteran's reported 
medical history cannot be rejected without the Board first 
finding that the Veteran's allegations are not credible, which is 
not the case here.  Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding the Board cannot determine that a Veteran's statements 
lack credibility merely based on a lack of such documentation in 
the service treatment records).  For all of these reasons, the 
Veteran's claim is granted.


ORDER

Service connection for a back disorder is granted.


REMAND

Pursuant to the Court's December 2009 decision, the Veteran's 
left knee claim must be remanded to the RO for additional 
development.  The Court found that none of the VA examinations of 
record, including those of January 2001, July 2003, and December 
2006, are adequate to properly evaluate the Veteran's disability.  
This is because none of the VA examiners included the actual 
degrees of range of motion loss in their findings of the 
Veteran's functional limitation due to pain, as required by 
Deluca v. Brown, 8 Vet. App. 202 (1995).  The Court determined 
that the Board's reliance on these examination reports was 
therefore erroneous.  The Court additionally noted that the 
Veteran had raised arguments concerning the possibility of 
extraschedular consideration, but determined the issue did not 
need to be addressed in light of its finding that the Board's 
reasons and bases were insufficient. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and severity of his left knee 
disability.  The examination report must 
include ranges of motion, with notations as 
to the degree of motion at which the 
Veteran experiences pain, if any. The 
examiner should identify and completely 
describe all current symptomatology.  

The examiner should review the claims 
folder and should note that review in the 
examination report.  A rationale for all 
opinions must be provided.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail. Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  

The examiner should specifically address 
the following:

a) If there is clinical evidence of pain on 
motion, the examiner must indicate the 
degree of motion at which such pain begins.  
If there is not, the examiner must so 
state.  The examiner must determine whether 
objective examination reveals the presence 
of less or more movement than normal, 
weakened movement, excess fatigability, or 
incoordination.  The examiner must 
determine whether repetition causes 
additional limitation of left knee motion.  
Then, after reviewing the Veteran's 
complaints, the medical history, and the 
results of diagnostic testing, the examiner 
must render an opinion, based upon his or 
her best medical judgment, as to the 
extent, in terms of the degree of range 
of motion loss, to which the Veteran 
experiences functional impairments, 
including weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, etc.  

b) State what impact, if any, the Veteran's 
left knee disability has on his employment 
and daily living activities and whether the 
disability has resulted in any periods of 
hospitalization.

2.  Then, readjudicate the claim with 
consideration of whether referral for 
consideration of extraschedular ratings is 
warranted.  Provide reasons and bases if 
referral is not warranted.  If action 
remains adverse, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


